The Chancellor.
The question cannot arise, upon this appeal, whether the annuity is one which can be reached by a creditor’s bill, even if it is not all necessary for the support of the defendant and his family. That question was settled upon the original motion to dissolve the injunction, and the order made upon that application was not appealed from. I have no doubt, however, that under the provisions of the revised statutes on that subject, the interest of the cestui que trust in such *81a trust as this, beyond what may be necessary for the support of himself and his family, may be reached, by a creditor’s bill, and applied to the payment of his debts. (See 1 R. S. 729, § 57; Idem, 773, § 2; and Clute v. Bool, 8 Paige’s Rep. 83.) The only question in this case, therefore, is whether the master came to the right conclusion in supposing that the whole annuity of two thousand five hundred dollars was no more than a reasonable allowance, for the support of the defendant and his wife, under the circumstances appearing in the evidence before the master upon the reference.
It certainly was the misfortune of the defendant that he was brought up in idleness, under the idea that he was to inherit a large estate, and that it was unnecessary that he should acquire any business habits so as to fit him to acquire property, or to enable him to take care of it if given to him by others. It was proper therefore for the master to take that circumstance into account, in deciding what would be a reasonable allowance for support and maintenance. For no one can suppose that a person who has been brought up with improvident habits, and without having learned how to take care of property, will-be able to five comfortably upon the same amount which would enable an industrious, provident, business man to support himself and family respectably as well as comfortably. And this, I apprehend, is the difference between the defendant’s situation and that of the witnesses, who were examined before-the master, on the part of the complainants. Still, I think the master erred in supposing that the whole annuity was necessary for the support of the defendant and his wife, while they both remained well and were not subjected to any extraordinary expenses. I think also, the vice chancellor restricted the allowance too much. Two thousand dollars would enable them to live respectably in New-York, according to their condition in life, even if the defendant should not think proper to do any thing for his own support. And they should not, upon a fair construction of the statute on this subject, be permitted to indulge in extravagant expenditures while the defendant’s creditors remain unpaid.
*82The fact, that the. complainant’s debt was* contracted, for the clothing of. the defendant and his wife, can, make, no difference as to the.rights-of the parties. For. the- law' knows no- difference between, one. honest debt and" another: And' the; judgment creditor is entitled- to. the same relief, against the; surplus- of the trust, fund, whether his- debt is for. a tailor’s billy for cash lent,, or for property sold. It. is imprudent,, in. either case, to: trust a man who earns- nothing for himself, and; who-has no property except that which, is- placed beyond-the reach of: Ins-creditors by an inalienable trust, and who- is- not in the habit of paying the debts he contracts; from time to.time, upon the credit of the income of, this-trust property,, when he receives such, income.
The order of the vice, chancellor which is appealed from must be so- modified as: to. allow the defendant to; receive and use one thousand dbllarsy of the half year’s, annuity which, was due upon the. day of filing of the bill in- this cause, and, one thousand- dollars- of each half year’s annuity which, may hereafter accrue and become payable, until the further order of the court; and the order, is in; all other respects-affirmed; The costs of the-, complainant upon this appeal, are to- abide the event of the suit.(a)

 See Bryan v. Knickerbacker, (1 Barb. Ch. Rep. 409.)